Citation Nr: 1819203	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss prior to October 5, 2017, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously before the Board in July 2017 and November 2017 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  The Appellant testified before the undersigned Veterans Law Judge (VLJ) in a May 2017 hearing.

The Board notes that the most recent Supplemental Statement of the Case was in November 2017.  Subsequent to that, in March 2018, the Veteran's submitted new VA treatment records to his electronic claims folder.  While the Veteran has not waived regional jurisdiction over this new evidence, the Board has reviewed the treatment records and finds that the only record of relevance is a January 2018 Hearing Aid Service Request, where the Veteran's hearing aid was replaced.  This record contains none of the type of objective testing findings that would warrant evaluation under 38 C.F.R. § 4.85 (described below).  As this record has no bearing on the immediate claims on appeal, and because the Board is granting the claim for TDIU, the Board finds that it is not prejudicial to the Veteran to proceed with adjudication of these claims without seeking RO readjudication or obtaining a waiver from the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  Prior to October 5, 2017, the Veteran demonstrated at worst Level VIII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.

2.  From October 5, 2017, the Veteran demonstrated at worst VII hearing acuity in the right ear and Level XI hearing acuity in the left ear.

3.  Affording the Veteran the benefit of the doubt, his service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2017, the criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From October 5, 2017, the criteria for a disability rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C. §§ 1154(a), 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  Moreover, the Board has reviewed the record and finds that all prior remand instructions have been complied with to the full extent possible, and the Veteran's representative has not identified any deficiencies in the October 2017 Appellant's Brief or elsewhere.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board will thus proceed to the merits of this case.

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran asserts that his service-connected bilateral hearing loss disability is more severe than the assigned 50 percent rating prior to October 5, 2017, and 60 percent thereafter.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and increased ratings are not warranted.

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2017), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.  The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2017), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

Prior to October 5, 2017

In this case, a February 2012 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
76
70
70
80
85
LEFT
76
70
70
80
85

Speech audiometry testing revealed speech recognition scores of 56 percent in the right ear and 52 percent in the left ear.  These hearing impairment findings correspond to Level VIII in the right ear and Level VIII in the left ear, under Table VI.  38 C.F.R. § 4.85 (2017).  Intersecting Levels VIII and VIII under Table VII results in a 50 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2017).

The VA examiner noted that the Veteran wore hearing aids in both ears but still had trouble hearing even in quiet settings.  The Veteran reported that his hearing was getting worse.  He noted that he had to retire early because his hearing was so bad that he was asked to resign.  The Veteran reported that he tried to get other work but was turned down.  He noted that he had tremendous difficulty hearing over the phone and also had loudness tolerance issues.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2017) governing exceptional patterns of hearing impairment because the puretone threshold at each of the four specified frequencies was 55 decibels or more.  38 C.F.R. § 4.86(a) (2017).  Under Table VIA, the Veteran's hearing impairment findings correspond to Level VI in the right ear and Level VI in the left ear.  Intersecting Levels VI and VI under Table VII results in a 30 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2017).

The Board notes that the Veteran's claims file contains VA treatment records from March 2012 to July 2017.  However, none of these records tested the Veteran's hearing in terms of pure tone thresholds or speech recognition scores.  In October 2015, the Veteran's hearing loss was tested at a private audiologist.  The report's findings are not entirely legible, making it difficult to determine the pure tone threshold scores for the Veteran's hearing.  Additionally, the audiology report does not indicate the Veteran's hearing at 3000 Hertz.  As a result, the Board finds that this examination report is inadequate to gauge the Veteran's service-connected bilateral hearing loss disability.  

In short, the Veteran's bilateral hearing loss disability most closely approximates the assigned 50 percent disability rating prior to October 5, 2017 pursuant to VA regulations.  A 60 percent rating is therefore not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017)

From October 5, 2017

In an October 5, 2017 VA examination report, pure tone thresholds, in decibels were:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
66
65
65
65
70
LEFT
65
65
65
65
65

Speech audiometry testing revealed speech recognition scores of 60 percent in the Veteran's right ear and 26 percent in the left ear.  These hearing impairment findings correspond to Level VII in the right ear and Level XI in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels VII and XI under Table VII results in a 60 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

The Veteran reported that even with his hearing aids, he could not hear clearly.  He could not hear his TV or other people talking.  He noted that he could not understand people and had to ask them to repeat themselves all the time.    

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2017) governing exceptional patterns of hearing impairment because the puretone threshold at each of the four specified frequencies was 55 decibels or more.  38 C.F.R. § 4.86(a) (2017).  Under Table VIA, the Veteran's hearing impairment findings correspond to Level V in the right ear and Level V in the left ear.  Intersecting Levels V and V under Table VII results in a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2017).  

The Board notes that there are no other relevant medical records from October 5, 2017 to consider whether a disability rating in excess of 60 percent is warranted.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to a 50 percent disability rating prior to October 5, 2017, in excess of 60 percent thereafter, and that it affects his daily life and functions.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board finds that the assigned ratings of 50 and 60 percent fully contemplate the functional effects contemplated by the Veteran.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)

In summary, the Board notes that entitlement to a disability rating in excess of 50 percent has not been demonstrated in the present case prior to October 5, 2017.  After October 5, 2017, entitlement to a disability rating in excess of of 60 percent has not been demonstrated.  As such, higher evaluations are not warranted, and the claim must be denied.

Entitlement to TDIU

In this case, the Veteran is service connected for bilateral hearing loss evaluated as 60 percent disabling, vertigo, claimed as dizzy spells and balance problems, evaluated as 30 percent disabling, and tinnitus evaluated as 10 percent disabling, for a total disability rating of 80 percent from October 5, 2017.  As a result, the Veteran meets the schedular criteria for initial consideration for TDIU.  38 C.F.R. § 4.16(a) (2017).

As to whether the full criteria for this benefit are met, the Board notes that in an October 2017 VA examination report, the examiner noted that the Veteran was a retired teacher.  The examiner reported that, due to the degree of hearing loss, the Veteran would have difficulty as a classroom teacher.  The examiner noted that even with his hearing aids in place, the Veteran frequently had to have everything repeated to him to understand.  However, the examiner noted that the Veteran would be able to complete many job duties, including grading papers, writing lesson plans, and completing other duties that did not require verbal communication.  The Veteran would be able to write and demonstrate and would be able to supervise students' work.  The Board notes that this opinion did not take into consideration the Veteran's service-connected vertigo and tinnitus.  In a separate October 2017 VA examination report, the VA examiner noted that the Veteran's dizziness would impact his ability to work and that positional changes would be a safety issue.  

In a February 2018 letter, the Veteran wrote that in March 1990, he received a letter stating that his teaching contract would not be renewed.  The Veteran noted that the superintendent of his school informed him that his hearing disability was the reason his contract was not being renewed.  The Veteran wrote that he looked and applied for jobs at other schools but none would hire him once they found out about his hearing loss.  He noted that he then applied for jobs at other companies but was informed that he would be a safety risk to himself and his coworkers because of his disability.  

While there is no unambiguously positive opinion concerning the Veteran's ability to secure and maintain substantial gainful employment, the Board finds that the Veteran's service-connected disabilities, combined with his employment and educational history, have significantly impacted the type of work he could have performed and very much call into question his ability to secure and follow a substantially gainful occupation.  Id.  The Veteran's 60 percent rated hearing loss would make communicating with co-workers and students extremely difficult.  Additionally, as the October 2017 examination report noted, his service-connected vertigo would present a safety issue.  

As a result, affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment, consistent with his educational and employment background.  38 C.F.R. §§ 3.102, 3.303 (2017).  As such, TDIU is granted.
ORDER

Prior to October 5, 2017, entitlement to a disability rating in excess of 50 percent for bilateral hearing loss is denied.

From October 5, 2017, entitlement to a disability rating in excess of 60 percent for bilateral hearing loss is denied.

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


